            Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 1 of 25



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                                Plaintiffs,
        v.                                           No. 1:17-cv-01216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                                Defendants.


       DEFENDANT OFFICER JOHN DOE’S MOTION TO DISMISS, OR IN THE
            ALTERNATIVE MOTION FOR SUMMARY JUDGEMENT

       Defendant Officer John Doe respectfully moves this Court under Fed. R. Civ. P. 12(b)(6)

to dismiss Count 16 of Plaintiffs’ First Amended Complaint or, in the alternative, moves for

summary judgment on Count 16 under Fed. R. Civ. P. 56. As explained in greater detail in the

accompanying Memorandum of Points and Authorities, the Court should grant Officer John

Doe’s motion for the following reasons:

       I.       The Court should strike Plaintiffs’ search allegations and dismiss Count 16.

       The Court should dismiss Count 16 of the Amended Complaint because Plaintiffs Horse

and Gonzalez made objectively false representations in the initial complaint. Indeed, Plaintiffs

initially alleged a graphic post-arrest sequence wherein Officer John Doe lined them up in a

group, forced them to drop their pants, and subjected them to rectal finger insertions, while using

dirty gloves as other officers laughed. Plaintiffs not only made these fabricated allegations in the

Complaint, but also publicly broadcasted them in press releases. Even when MPD opened an

investigation into possible sexual assault charges against the officer, Plaintiffs doubled down of

these false accusation in official interviews.




                                                 1
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 2 of 25



       But the MPD investigation uncovered a video of Officer John Doe’s searches of Plaintiffs

which established that Plaintiffs’ allegations are objectively false. Video of their searches, which

the District later provided to Plaintiffs, proved that Officer John Doe never committed the

misconduct alleged. Rather than withdraw the claims against Officer John Doe, Plaintiffs

removed the bulk of the allegations from their Amended Complaint and attempted to sculpt their

new allegations around the video. The law does not permit such blatant inconsistency between

complaints without severe consequences. A “plaintiff [can]not, in good faith, have so

diametrically reversed his recollection and position between the time of the filing of his original

complaint and” an amended complaint. Bradley v. Chiron Corp., 136 F.3d 1317, 1324 (Fed. Cir.

1998). A plaintiff who has made objectively false representations in the initial complaint has

acted improperly and should not be rewarded with a second bite at the apple. Thus, the Court

should strike the new allegations and dismiss Count 16.

       II.     In the alternative, the Court should grant Officer John Doe qualified immunity on
               Claim 16 and dismiss him from the case.

       Alternatively, Officer John Doe is entitled to qualified immunity because the video

evidence disproves Plaintiffs’ amended allegations and establishes that there was no

constitutional violation. It shows that Officer John Doe’s hand pats down Horse’s buttocks for

only one second on the outside of his pants. Similarly, the video shows that Officer John Doe

pats down Gonzalez’ groin and buttocks area on the outside his pants for yet another brief

search. No reasonable jury could conclude that these searchers were a constitutional violation.

But even if a jury could reach that conclusion, Officer John Doe would be entitled to qualified

immunity because it is not clearly established that an officer’s brief external pat-down of an

arrestee’s groin area during a search is unlawful.




                                                 2
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 3 of 25



January 3, 2019                           Respectfully submitted,

                                          /s/ Joseph A. Gonzalez
                                          Joseph A. Gonzalez (D.C. Bar No. 995057)
                                          SCHERTLER & ONORATO, LLP
                                          901 New York Avenue, N.W.
                                          Suite 500
                                          Washington, D.C. 20001
                                          Telephone: 202-628-4199

                                          Counsel for Defendant John Doe




                                      3
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 4 of 25



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                               Plaintiffs,
        v.                                           No. 1:17-cv-01216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                               Defendants.


        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
      DEFENDANT OFFICER JOHN DOE’S MOTION TO DISMISS, OR IN THE
           ALTERNATIVE MOTION FOR SUMMARY JUDGEMENT

       Defendant Officer John Doe respectfully moves this Court under Fed. R. Civ. P. 12(b)(6)

to dismiss Count 16 of Plaintiffs’ First Amended Complaint, or in the alternative, moves for

summary judgment on Count 16 under Fed. R. Civ. P. 56

                                       INTRODUCTION

       On June 21, 2017, six months after their arrests for rioting, Plaintiffs Shay Horse and

Milo Gonzalez publicly claimed in their Complaint and statements to the media, that on

Inauguration Day an officer of the District of Columbia Metropolitan Police Department

(“MPD”) lined them up against a wall with other arrestees, ordered them to pull down their

pants, and subjected them to body cavity exams. Plaintiffs repeatedly and publicly claimed that

the officer inserted his finger into their rectums—one after the other—without changing

gloves. Plaintiffs claimed that all of this happened while a group of five to ten other male and

female MPD officers looked on, laughing.

       The graphic details of Plaintiffs’ post-arrest searches are objectively false. Plaintiffs

apparently did not anticipate that their searches would be captured on surveillance video. The



                                                 1
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 5 of 25



video clearly shows that the “facts” alleged in the original complaint did not happen. To the

contrary, Plaintiffs underwent standard clothed pat-down searches along with other

arrestees. Their pants were not pulled down, their rectums were not penetrated with dirty gloves,

and no MPD officers stood around laughing.

       Plaintiffs’ account of their searches, broadcast in public statements and subsequent

pleadings filed with this Court, were not mere embellishments or mistaken recollections—they

were outright misrepresentations. Count 16 of Plaintiffs’ First Amended Complaint should be

dismissed, or in the alternative, the Court should grant Officer John Doe judgment for the

reasons below.

                                        BACKGROUND

I.     Procedural History

       Plaintiffs filed their initial Complaint on June 21, 2017. In it, Horse and Gonzalez

alleged that while at the MPD Police Academy on Blue Plains Drive:

              115. Defendant Officer John Doe 150, who was wearing rubber gloves,
       ordered Mr. Horse, Mr. Gonzalez, and three other detainees to remove their
       pants.

              116. Without warning, Defendant Officer John Doe 150 grabbed Mr.
       Horse’s testicles and yanked on them.

             117. He then put his finger into Mr. Horse’s rectum, through his
       underwear.

              118. As Defendant Officer John Doe 150 pushed his finger into Mr.
       Horse’s rectum, he ordered Mr. Horse not to flinch.

             119. Defendant Officer John Doe 150 pushed his finger an inch deep into
       Mr. Horse’s rectum and wiggled it around for several seconds.

             120. Defendant Officer John Doe 150 then reached inside Mr.
       Gonzalez’s underwear and fondled his testicles.

                 121. Defendant Officer John Doe 150 reached inside Mr. Gonzalez’s

                                                2
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 6 of 25



       underwear and put his finger into Mr. Gonzalez’s rectum.
…

              124. Defendant Officer John Doe 150 then moved down the line and
       subjected the other three detainees there to similar treatment; Mr. Horse heard
       another detainee yelp.

Compl. ¶¶ 115–21, 124. Horse and Gonzalez initially brought three claims related to these

allegations: unlawful search in violation of the Fourth Amendment (Count 14); assault and

battery (Count 15); and intentional infliction of emotional distress (Count 16).

       Plaintiffs’ False Account to MPD Investigators

       Due to the gravity of these allegations, on August 7, 2017, the MPD Internal Affairs

Division, Sexual Assault Unit (“SAU”) was assigned to investigate Plaintiffs’ narrative. On

September 7, 2017, as part of the investigation, SAU interviewed Horse and Gonzalez,

separately, in the presence of Plaintiffs’ counsel. MPD recorded the interviews. During the

interviews, Horse and Gonzalez told stories that were consistent with the allegations in the

Complaint, but both provided additional details and descriptions of the alleged searches beyond

the allegations included in the pleading. Plaintiff Horse told SAU:

       [T]he officers had us line up and they started doing more invasive searches. They
       brought us in like groups of like five from each side of like the van. Um, but yeah,
       they told us to line up against the wall and assume the position.

Horse, Interview Audio (Sept. 7, 2017) at 5:22–5:37 (Ex. A). Horse’s dialogue with the

investigator continued:

       Horse:          He said assume the position. Those were his exact words.
       Investigator:   Tell me what you understood that to mean.
       Horse:          I assumed that means hands against the wall.
       Investigator:   Is that what you did?
       Horse:          Yes.
       Investigator:   Are you facing the wall or facing away from the wall?
       Horse:          Facing the wall.

Id. at 16:05–16:25. Horse then told the investigators that when he was facing the wall, he was at

                                                 3
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 7 of 25



the end of a line of five or six arrestees, who were in the same position. Id. at 16:30–17:40.

According to Horse, the searching officer—John Doe 150—next told the arrestees to “drop em,”

and Horse unbuttoned his pants and they fell down “somewhere past [his] knees.” 19:17–19:52.

Horse stated the officer began to search him by patting down his arms and moving down his

body. Id. at 17:47–18:05. He said the officer then inserted two fingers into his rectum “for

several seconds,” through his underwear, while his pants were down. Id. at 21:00–22:20. When

the investigator inquired how Horse would know it was two fingers Horse went into more detail:

       Horse:        … It felt like it was up to the second knuckle
       Investigator: Okay. Any you’re holding up two fingers. I mean, is that what you felt,
                     or—
       Horse:        Again, what I felt was, I could feel the bulbous-ness of the two knuckles.

Id. at 28:18–28:27. Horse told SAU investigators that after the officer searched him and moved

down the line to search the other arrestees, Horse “pulled [his] pants up” and continued facing

the wall waiting for the other searches to be over. Id. at 23:25–23:48.

       Plaintiff Gonzalez also described being ordered to pull down his pants and dropping them

to his knees for his search:

       Investigator:   So when you dropped your pants, how far did you drop them?
       Gonzalez:       He told me to my knees.
       Investigator:   So, and did you drop them to your knees?
       Gonzalez:       Yes.

Gonzalez, Interview Audio (Sept. 7, 2017) at 21:20–21:28 (Ex. B). Gonzalez told the SAU

investigator the Officer “fondled [him] and put his finger in [his] bum.” Id. at 7:50–7:52.

       Actual Events as Captured by Surveillance Video

       As part of their investigation, SAU obtained and reviewed surveillance video footage

from the tactical village at the MPD Police Academy on Blue Plains Drive (“Blue Plains video”).

The Blue Plains video captures the arrestee processing and searches that occurred at the MPD



                                                 4
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 8 of 25



Police Academy on January 20, 2017 into the early morning hours of January 21, 2017. The

location depicted in the video matches the “mock street” where Horse and Gonzalez allege the

unlawful searches occurred. Compl. ¶¶ 113–14.1 SAU reviewed the footage, which captured the

entire time Horse and Gonzalez were at Blue Plains, including their searches. The Blue Plains

video directly contradicts the allegations both Horse and Gonzalez made in their initial

Complaint and SAU interviews. Specifically, the search of Horse lasted only nineteen seconds

and showed that he patted down Horse’s buttocks, on the outside of his pants, for only one

second. The search of Gonzalez was about the same duration and similar to his interaction with

Horse, showed that Officer John Doe patted down Gonzalez’ groin and buttocks area from the

outside of Gonzalez’ pants. Moreover, there was no pants dropping, no line-up, no hands on the

wall, no dirty gloves, no group of five to ten officers, and no laughing.

       The District Informs Plaintiffs of the Inconsistency

       On October 6, 2017, counsel for the District wrote to counsel for Plaintiffs, informing

Plaintiffs of the Blue Plains video’s existence and that the video footage contradicts the

allegations in the Complaint and SAU interviews. Letter from Amanda Montee, Assistant

Attorney General, to Scott Michelman, ACLU (Oct. 6, 2017) (Ex. C). In the correspondence, the

District offered to make the video available for Plaintiffs to view, subject to a protective order.

Id. The District also requested that Plaintiffs withdraw Interrogatory No. 3, which was then




1
        See also Horse, SAU Interview (Sept. 7, 2017) at 9:14–9:37, 10:55–12:10; Gonzalez, SAU
Interview at 10:30–10:50, 18:18–19:53.


                                                  5
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 9 of 25



pending in accordance with the Doe discovery authorized by the Court2 and sought the identity

of the officer who conducted the search, as well as Counts 14, 15, and 16, which were

contradicted by the video. The District produced the Blue Plains video to Plaintiffs on October

17, 2017, pursuant to a Protective Order [24]. On October 20, 2017, the District also produced

the SAU investigative file for Plaintiffs’ consideration.

       On October 26, 2017, counsel for Plaintiffs wrote to counsel for the District, stating:

       Thank you for the opportunity to view the Blue Plains video and read IAD’s report.
       We have completed our investigation, and we agree with you that the factual
       allegations need to be amended. We also intend to drop or modify several claims.
       We will do both of these things when we amend the complaint.

Email from Scott Michelman, ACLU, to Amanda Montee, Assistant Attorney General (Oct. 26,

2017) (Ex. D). Plaintiffs’ counsel also agreed to withdraw the interrogatory seeking the name of

the searching officer. Id.

       The following week, on October 31, 2017, Plaintiffs’ counsel sent the District Plaintiffs’

proposed Second Set of Interrogatories, and requested the District’s consent to another round of

expedited discovery to identify John Doe defendants. The proposed interrogatories, specifically,

Interrogatory No. 1(b), included a photograph of the officer who conducted the searches of Horse

and Gonzalez, which had been captured as a screenshot from the Blue Plains video produced

subject to the Protective Order. The interrogatory sought the identity of the person depicted in

the screenshot.

       Counsel for the District wrote to Plaintiffs’ counsel on November 9, 2017, stating again




2
        On September 18, 2017, this Court issued an Order [22] granting plaintiffs leave to serve
interrogatories on the District for the limited purpose of identifying the “John Doe” defendants
described in the Complaint. Interrogatory No. 3 sought “the name(s) and badge number(s) of the
MPD member(s) who performed any of the searches on Plaintiffs Horse and/or Gonzalez described
in ¶¶ 113-128 of the Complaint.” Pls.’ First Set of Interrog. to District [19-1].
                                                 6
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 10 of 25



that the Blue Plains video contradicts Plaintiffs’ claims and explaining:

       On October 6, 2017, we wrote to inform you that we investigated the search
       allegations made by Shay Horse and Michael “Milo” Gonzalez in the Complaint,
       see ¶¶ 113–28, 198–206, and found that the video surveillance footage recorded at
       the facility where Mr. Horse and Mr. Gonzalez were processed (the Blue Plains
       Video) contradicts their accounts. We provided you the Blue Plains Video on
       October 17, 2017, subject to a Protective Order [24]. We brought this matter to your
       attention and provided the video so that you would have an opportunity review the
       evidence and remove the false allegations and claims from the Complaint.

       As you undoubtedly saw on the video, Mr. Horse and Mr. Gonzalez did not remove,
       or pull down, their pants for the searches. Cf. Compl. ¶ 115 (“Defendant Officer
       John Doe 150, who was wearing rubber gloves, ordered Mr. Horse, Mr. Gonzalez,
       and three other detainees to remove their pants.”). They were not searched in a line
       with three other detainees. Cf. Compl. ¶ 124 (“Officer John Doe 150 then moved
       down the line and subjected the other three detainees there to similar treatment”);
       Shay Horse, ACLU Press Conference (June 21, 2017) (“[A] group of officers,
       maybe a dozen, lined up five male detainees, including myself.”). And they were
       not subject to a visual or physical rectal examination. Cf. Compl. ¶¶ 117–22.

Letter from Eric Johnson, Assistant Attorney General, to Scott Michelman, ACLU (Nov. 6,

2017) (Ex. E). Plaintiffs’ counsel responded:

       We have agreed to drop or modify claims 14-16 as you requested. We have not
       agreed that we will necessarily delete them all and assert no claim arising from the
       searches at the Blue Plains facility. We agree that the video shows that not all of
       the allegations made in the original complaint were accurate. However, we also
       think the video confirms that our clients were subject to invasive and unjustified
       probing of [their] private [areas] that is actionable as excessive force. Therefore our
       current plan (subject to further research and further discussion with our clients) is
       to substantially revise but not eliminate the allegations concerning the individual
       who searched Mr. Horse and Mr. Gonzalez at the Blue Plains facility. As a result,
       each of claims 14 to 16 will be dropped or modified. We do not intend to drop all
       three. We agreed to drop Interrogatory 3 from our initial discovery because it
       referred to the current allegations of the complaint, which we agree are not entirely
       accurate. But we still have a need to identify the individual who searched Mr. Horse
       and Mr. Gonzalez at the Blue Plains facility, because we intend to modify but retain
       at least one claim against him.

Email from Scott Michelman, ACLU, to Amanda Montee, Matthew Blecher, and Eric Johnson,

Assistant Attorneys General (Nov. 6, 2017) (emphasis added) (Ex. F). Ultimately, Plaintiffs




                                                 7
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 11 of 25



withdrew the proposed interrogatory seeking the identity of John Doe 150 and did not include it

in Plaintiffs’ Second Set of Interrogatories to the District [26-1].

II.    Factual Allegations in Plaintiffs’ First Amended Complaint

       Plaintiffs filed their First Amended Complaint [29] on January 3, 2018. The First

Amended Complaint still includes one allegation that Horse and Gonzalez were

unconstitutionally searched—a claim under 42 U.S.C. § 1983, alleging violation of Plaintiffs’

Fourth Amendment rights against Officer John Doe. However, the factual allegations in the First

Amended Complaint differ markedly from those in the prior Complaint. Horse alleges that

“Officer John Doe patted [him] down and then jabbed into [his] rectum, through his pants,” and

ordered Horse not to flinch. Am. Compl. ¶¶ 168–69. Gonzalez alleges “Officer John Doe

reached inside [his] underwear and fondled his testicles … and reached inside [his] underwear

and put his finger into [his] rectum,” while ordering Gonzalez not to resist. Id. ¶¶ 171–73.

                                    STANDARD OF REVIEW

I.     Dismissal Under Federal Rule of Civil Procedure 12(b)(6)

       Dismissal of a claim or complaint is appropriate when a party fails to set forth “a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Although the factual allegations in the complaint must be

taken as true, a plaintiff must offer “more than labels and conclusions” or “a formulaic recitation

of the elements of a cause of action.” Twombly, 550 U.S. at 555. “Nor does a complaint suffice

if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557).



                                                  8
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 12 of 25



II.    Summary Judgment Under Federal Rule of Civil Procedure 56

       “[W]hen ‘matters outside the pleadings are presented to and not excluded by the court’ on

a motion to dismiss under Rule 12(b)(6), ‘the motion must be treated as one for summary

judgment [under Rule 56(a)].’” Highland Renovation Corp. v. Hanover Ins. Grp., 620 F. Supp.

2d 79, 82 (D.D.C. 2009). Rule 56 requires courts to grant summary judgment when the

“materials in the record” show “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a)–(c); see George v.

Leavitt, 407 F.3d 405, 410 (D.C. Cir. 2005). The mere existence of a factual dispute does not

preclude summary judgment; “the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

       A fact is “material” if, under the substantive law applicable to the case, it can affect the

outcome of the litigation. Id. A dispute is “genuine” for summary judgment purposes if the

“evidence is such that a reasonable jury could return a verdict for the non-moving party.” Doe v.

Dep’t of the Treasury, 706 F. Supp. 2d 1, 5 (D.D.C. 2009). Because plaintiffs would bear the

burden of proof on a dispositive issue at trial, they bear the burden of production at the summary

judgment stage to designate specific facts showing that there exists a genuine dispute requiring

trial. Faison v. Vance-Cooks, 896 F. Supp. 2d 37, 49 (D.D.C. 2012) (citing Ricci v. DeStefano,

557 U.S. 557, 129 (2009)). “Otherwise, the plaintiff could effectively defeat the ‘central

purpose’ of the summary judgment device – namely, ‘to weed out those cases insufficiently

meritorious to warrant … trial’ – simply by way of offering conclusory allegations, speculation,

and argument.” Id. (citing Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999)).




                                                 9
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 13 of 25



                                           ARGUMENT

I.     The Court should strike Plaintiffs’ search allegations and dismiss Count 16.

       A.      The Court may strike claims in an amended complaint that contradict
               allegations originally pled.

       Although the factual allegations in a complaint should be accepted as true at the motion

to dismiss stage, the law recognizes that courts “have the authority to strike obviously ‘false and

sham’ allegations that have changed from the complaint to the amended complaint.” Clay v.

Howard Univ., 128 F. Supp. 3d 22, 26 (D.D.C. 2015); see Klayman v. Obama, 125 F. Supp. 3d

67, 72 (D.D.C. 2015) (noting that “the court is within its discretion to disregard allegations in a

Second Amended Complaint which directly contradict allegations in the First Amended

Complaint”); Green v. Niles, 2012 WL 987473, at *5 (S.D.N.Y. Mar. 23, 2012) (“the court need

not accept as true allegations that conflict with a plaintiff’s prior allegations”). This concept

stems from the idea that a “plaintiff [can]not, in good faith, have so diametrically reversed his

recollection and position between the time of the filing of his original complaint and” an

amended complaint. Bradley v. Chiron Corp., 136 F.3d 1317, 1324 (Fed. Cir. 1998) (citations

omitted). In other words, a plaintiff who has made objectively false representations in the initial

complaint has acted improperly and should not be rewarded with a second bite at the apple.

       It is for this reason that when “an amended complaint is so different from a previously

filed complaint that it represents ‘a transparent attempt to conform the facts to the requirements

of the cause of action’ dismissal is appropriate.” Marvel Enter., Inc. v. Walt Disney Co., 2005

WL 8156208, at *2 (C.D. Cal. Feb. 4, 2005) (citations omitted). In Hourani v. Mirtchev, 943 F.

Supp. 2d 159 (D.D.C. 2013), aff’d, 796 F.3d 1 (D.C. Cir. 2015) the court alluded to such a

dismissal when the defendants moved to dismiss due to the “number and nature of the

inconsistencies between the complaints[.]” Id. at 172 (notably the court avoided having to

                                                 10
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 14 of 25



address this proposed Rule 11 dismissal because the claims were also deficient on other

grounds); see Hourani, 796 F.3d at 17 (D.C. Cir.) (“The district court acknowledged that the

different versions of the complaint were mutually contradictory, and found the plaintiffs’

explanations for the inconsistencies ‘difficult to accept.’”).

       B.      The Court should strike the search allegations and dismiss Count 16 because
               the allegations in the Amended Complaint directly contradict those in the
               original Complaint.

       Plaintiffs Horse and Gonzalez have not simply reconciled “small variations” in the

Amended Complaint. Instead, they have drastically changed their story after they were caught

red-handed making objectively false representations. Id. Thus, no longer does Mr. Horse make

the salacious accusation that Officer John Doe ordered him to “remove [his] pants” whereupon

Officer John Doe “grabbed [his] testicles” and “put his finger into Mr. Horse’s rectum, through

his underwear… push[ing] [it] an inch deep and wiggling it around for several seconds[.]”

Compl. ¶¶ 115-18. Instead, he now makes the more tepid allegation that Officer Doe “patted Mr.

Horse down and then jabbed into Mr. Horse’s rectum, through his pants.” Am. Compl. ¶ 168

(emphasis added). Noticeably absent in the latter version are the removal of the pants, inch-long

rectal insertion, and finger wiggling allegations that were at the heart of the original claim. They

are replaced by vague and implausible claims. Mr. Gonzalez’s subsequent “amendments” are

similarly inconsistent. He originally alleged that “officers laughed at [him] while this degrading

search was performed,” but entirely removed this allegation from the Amended Complaint.

Compl. ¶ 123. These are precisely the type of differences that a plaintiff cannot, “in good faith,

have so diametrically reversed his recollection” between the filing of the original complaint and

the amended complaint. Bradley, 136 F.3d at 1324.




                                                  11
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 15 of 25



       But it is not just the core allegations that are dramatically different. Plaintiffs have also

excised the aggravating circumstances that made the original allegations so embarrassing and

emotionally distressing. No longer do Plaintiffs allege a line up where:

       The manual rectal searches were performed in the presence of several other
       detainees and approximately five to ten other MPD officers, including at least one
       or two female officers.

Compl. ¶ 123. Similarly, Plaintiffs have removed the claim that Officer Doe “did not change

gloves when he moved from one individual to the next” and that as he “moved down the line and

subjected the other three detainees there to similar treatment, Mr. Horse heard another detainee

yelp.” Id. at ¶¶ 124-25. Simply put, this fabricated alleged line-up and the subsequent

systematic sexual assault, complete with yelping and dirty gloves, are all absent from the

Amended Complaint. Just as with Hourani, “the number and nature of the inconsistencies

between the complaints” make it “difficult to accept” any explanation other than bad faith by

Plaintiffs. 943 F. Supp. 2d at 171-72.

       This highlights what makes the inconsistency between the complaints in this case more

egregious than the typical case— direct evidence of fabrication. In the typical instance of

inconsistencies between complaints the fact of the material inconsistencies supports an inference

of “false and sham” allegations. Clay, 128 F. Supp. 3d at 26. Here, not only are the complaints

inconsistent, but there is also irrefutable evidence that the initial complaint allegations are

objectively false. In fact, OAG sent Plaintiffs this video evidence before bringing it to the

Court’s attention, thereby giving them the opportunity to withdraw the objectively false

allegations. Plaintiffs elected to push forward and perform the exact maneuver that justifies

dismissal and “diametrically reversed [their] recollection and position between the time of the

filing of [the] original complaint and” an amended complaint. Bradley, 136 F.3d at 1324.



                                                  12
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 16 of 25



       Plaintiffs cannot seriously contend otherwise. They initially capitalized on the

inflammatory nature of their allegations to garner publicity for their lawsuit. See, e.g., “Lawsuit

Challenges Excessive Force, Manual Rectal Probing, and Denial of Food, Water, and Toilets,

ACLU (June 21, 2017)3; “Lawsuit: Police Laughed While Rectally-Probing Inauguration Mass

Arrest Group, Didn’t Change Gloves,” U.S. News & World Report (June 21, 2017).4 But then

conspicuously omitted any mention of the search allegations from a press release post-dating

their receipt of the Blue Plains video. See “ACLU-DC Names 27 Police Officers and Adds 10-

Year-Old Boy as Plaintiff in Inauguration Day Lawsuit,” ACLU (Jan. 3, 2018) (describing the

nature of all of the claims in plaintiffs’ First Amended Complaint except for plaintiffs’ search

allegations, which are not mentioned in the press release).5 Plaintiffs knew their salacious

allegations were headline grabbing and used these falsehoods to their advantage. That is

precisely why during their interviews with MPD, in which they knew they were giving official

statements for a potential criminal prosecution, they provided graphic fabrications. Horse stated

that he could feel “the bulbous-ness of the two knuckles” (28:25) as two fingers entered his anus

and that he was subjected to a “sexual dominance” on par with “rape.” (32:20-38). Similarly,

Gonzalez repeatedly told the MPD investigator that Officer John Doe “fondled my genitalia” and

“grabbed my penis, but he seemed more interested in my testicles.” (20:56)

       Plaintiffs have fundamentally changed their allegations. These differences are not

“reconcilable small variations.” They are an attempt to evade the video evidence that



3
        Available at https://www.aclu.org/news/aclu-dc-sues-dc-police-false-arrests-free-speech-
violations-police-abuse-inauguration-day (accessed January 1, 2019)
4
        Available at https://www.usnews.com/news/articles/2017-06-21/lawsuit-police-laughed-
while-rectally-probing-inauguration-mass-arrest-group-didnt-change-gloves (accessed January 1,
2019)
5
        Available at https://www.aclu.org/news/aclu-dc-names-27-dc-police-officers-and-adds-
10-year-old-boy-plaintiff-inauguration-day-lawsuit (accessed January 1, 2019)
                                                13
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 17 of 25



demonstrates the allegations in the original Complaint were not mere embellishment or innocent

mis-recollection, but pure fabrication. Accordingly, the Court should exercise its discretion to

strike Plaintiffs’ search-related allegations and dismiss Count 16 with prejudice.

II.    In the alternative, the Court should grant Officer John Doe qualified immunity on
       Claim 16 and dismiss him from the case.

       Officer John Doe is entitled to qualified immunity because the Blue Plains video

establishes that (1) he did not commit a constitutional violation and (2) the pat down searches he

performed are not clearly unlawful.

       “Qualified immunity gives government officials breathing room to make reasonable but

mistaken judgments about open legal questions.” Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2085

(2011). This defense “protects all but the plainly incompetent or those who knowingly violate

the law.” Id. (citation omitted); see also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)

(qualified immunity protects government officials “from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known”). Thus, the “protection of qualified immunity applies

regardless of whether the government official’s error is a mistake of law, a mistake of fact, or a

mistake based on mixed questions of law and fact.” Pearson v. Callahan, 555 U.S. 223, 231

(2009) (citation omitted).

       Ultimately a court must determine “(1) ‘whether a constitutional right would have been

violated on the facts alleged,’ and (2) ‘whether the right was clearly established’ at the time of

the violation.” Shaw v. District of Columbia, 944 F. Supp. 2d 43, 54 (D.D.C. 2013) (quoting

Saucier v. Katz, 533 U.S. 194, 201 (2001)). The Supreme Court has given judges flexibility “to

exercise their sound discretion in deciding which of the two prongs ... should be addressed first

in light of the circumstances in the particular case at hand.” Pearson, 555 U.S. at 236.

                                                 14
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 18 of 25



       The first prong—whether a violation of constitutional rights occurred—is

straightforward. The defendant must establish that the undisputed facts do not establish a

violation of a constitutional right. The second prong—that the right was “clearly established—is

more nuanced and requires that “the contours of the right [ ] be sufficiently clear [such] that a

reasonable official would understand what he is doing violates that right.” Brosseau v. Haugen,

543 U.S. 194, 198 (2004). The inquiry as to whether a right is clearly established “must be

undertaken in light of the specific context of the case, not as a broad general proposition.”

Anderson v. Creighton, 483 U.S. 635, 640 (1987); Wilson v. Layne, 526 U.S. 603, 615 (1999)

(“the right allegedly violated must be defined at the appropriate level of specificity before a court

can determine if it was clearly established”).

       A.      The Blue Plains video disproves Plaintiffs’ excessive force allegations and
               establishes that Officer John Doe did not violate the Fourth Amendment.

       “[T]o survive a Fourth Amendment challenge, searches must be reasonable. This

requires a balancing of the need for the particular search against the invasion of the personal

rights that the search entails. Courts must consider the scope of the particular intrusion, the

manner in which it is conducted, the justification for initiating it, and the place in which it is

conducted.” Bell v. Wolfish, 441 U.S. 520, 559 (1979). “However, a critical exception to this

general rule are searches conducted incident to arrest.” Dickey v. United States, 174 F. Supp. 3d

366, 369 (D.D.C. 2016). “The authority to search the person incident to a lawful custodial arrest,

while based upon the need to disarm and to discover evidence, does not depend on what a court

may later decide was the probability in a particular arrest situation that weapons or evidence

would in fact be found upon the person of the suspect.” United States v. Robinson, 414 U.S. 218,

235 (1973).




                                                  15
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 19 of 25



       In the Amended Complaint, Horse alleges that the search he underwent at the MPD

Training Academy was unreasonable because Officer John Doe “jabbed into Mr. Horse’s rectum,

through his pants.” Am. Compl. ¶ 168. And Gonzalez alleges that Officer John Doe “reached

inside Mr. Gonzalez’s underwear and fondled his testicles,” and “put his finger into Mr.

Gonzalez’s rectum.” Id. at ¶¶ 170–73. However, video evidence recorded at the scene disproves

Plaintiffs’ allegations and that evidence is what controls the analysis. See Harris v. Allison, 2016

WL 3166296, at *2 (D.D.C. June 6, 2016) (“where the court has the benefit of video evidence, as

it does here, it should ‘view[] the facts in the light depicted by the videotape’ and need not rely

on ‘visible fiction’”) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)); Curran v. Aleshire, 800

F.3d 656, 664 (5th Cir. 2015) (“Scott instructs that a plaintiff’s version of the facts should not be

accepted for purposes of qualified immunity when it is blatantly contradicted and utterly

discredited by video recordings.”) (internal quotations omitted).

       The search of Horse lasts only nineteen seconds and captures Horse in profile. See Blue

Plains video at 5:12–5:31. When the officer pats down Horse’s clothed back and backside, it is

visible on the video. See id. Critically, Officer John Doe’s hand pats down Horse’s buttocks for

only one second. See id at 5:30. Thus, the video conclusively establishes that Officer John Doe

did not “jab” a finger into Horse’s rectum through his pants. Compare id., with Am. Compl. ¶

168. No reasonable jury could conclude otherwise.6

       Although Gonzalez’ search is longer in duration, Officer John Doe only patted down

Gonzalez’ lower body for thirty-five seconds, a portion of which included Gonzalez



6
        A brief review of basic human anatomy demonstrates the incredible nature of Horse’s and
Gonzalez’s claims of “rectal” “jabbing.” See Ex. G, HENRY GRAY, ANATOMY OF THE HUMAN
BODY fig. 403 (rectum) (Warren H. Lewis, ed. 20th ed. 1918), available at:
http://www.bartleby.com/107/illus403.html (last visited Mar. 29, 2018). Put simply, no
reasonable jury could credit Horse’s and Gonzalez’ claims.
                                                 16
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 20 of 25



repositioning himself. Blue Plains video at 8:50–9:25. When Officer John Doe pats down

Gonzalez’ buttocks area, Officer John Doe is standing behind him and the camera view is taken

from the front. Id. Gonzalez alleges that Officer John Doe “reached inside Mr. Gonzalez’s

underwear” at this point. Am. Compl. ¶¶ 171–72. But the video shows that Officer John Doe

pats down the groin and buttocks area from the outside of Gonzalez’ pants. See Blue Plains

video at 9:13. Thus, no reasonable jury could find that Officer John Doe reached inside

Gonzalez’ underwear and inserted his finger into Gonzalez’ rectum. The search of both

Plaintiffs was reasonable under the Fourth Amendment and therefore the Court should dismiss

Count 16.

       B.         Plaintiffs have not established that Officer John Doe violated a clearly
                  established right.

       Alternatively, if the Court finds that the evidence fails to establish that John Doe did not

commit a constitutional violation, Officer John Doe is still entitled to qualified immunity because

it is not clearly established that an officer’s brief touching of an arrestee’s groin during a search

is unlawful. For example, in United States v. Russell, 664 F.3d 1279 (9th Cir. 2012) the Ninth

Circuit stated:

       The Supreme Court has long recognized that searching a suspect’s person may
       consist of “a careful exploration of the outer surfaces of a person’s clothing all
       over his or her body.” Terry v. Ohio, 392 U.S. 1, 16, 88 S.Ct. 1868, 20 L.Ed.2d
       889 (1968). In Terry the Court cited the following as an “apt description” of an
       officer field-search: “The officer must feel with sensitive fingers every portion of
       the prisoner’s body. A thorough search must be made of the prisoner's arms and
       armpits, waistline and back, the groin and area about the testicles, and entire
       surface of the legs down to the feet.” Id. at 17 n. 13, 88 S.Ct. 1868 (emphasis
       added) (quoting L.L. Priar & T.F. Martin, Searching and Disarming Criminals,
       45 J.Crim. L. Criminology & Police Sci. 481, 481 (1954)). Although Terry
       focused on weapons searches where officer safety considerations are paramount,
       id. at 27, 88 S.Ct. 1868, the Court’s reference to the scope of a search of the
       person is instructive.




                                                  17
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 21 of 25



Id. at 1283 (emphasis original); see Lamore v. Vermont, 2013 WL 3560969, at *4 (D. Vt. July

11, 2013) (same). Other courts have also recognized that an officer’s brief contact with an

arrestee’s genitals during a search is lawful. See Scalpi v. Amorim, 2018 WL 1606002, at *18

(S.D.N.Y. Mar. 29, 2018) (finding no fourth Amendment violation “even assuming [the police

officer] did make contact with Plaintiff’s breasts and groin area … slid hands along Plaintiff’s

bra line, but did not reach under the bra … [and] hit or touched Plaintiff’s genital area while

patting the side of Plaintiff’s legs over her pants”); Jacks v. Dyberg, 2013 WL 2351334, at *8

(C.D. Cal. May 16, 2013) (holding that “the mere fact that [the police officer] rubbed plaintiff’s

groin, buttocks, and penis multiple times is not sufficient in itself to make the search

unreasonable”).

       Accordingly, while Officer John Doe vigorously disputes the search allegations at issue,

the search was not clearly unlawful and therefore he is entitled to qualified immunity.

                                          CONCLUSION

       For the foregoing reasons, Count 16 of Plaintiffs’ First Amended Complaint should be

dismissed with prejudice and Officer John Doe dismissed from the case or, in the alternative, this

Court should grant judgment in favor of Officer John Doe on Claim 16.



January 3, 2019                                       Respectfully submitted,

                                                      /s/ Joseph A. Gonzalez
                                                      Joseph A. Gonzalez (D.C. Bar No. 995057)
                                                      SCHERTLER & ONORATO, LLP
                                                      901 New York Avenue, N.W.
                                                      Suite 500
                                                      Washington, D.C. 20001
                                                      Telephone: 202-628-4199

                                                      Counsel for Defendant John Doe



                                                 18
         Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 22 of 25



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                               Plaintiffs,
        v.                                          No. 1:17-cv-01216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                               Defendants.


     DEFENDANT OFFICER JOHN DOE’S STATEMENT OF MATERIAL FACTS
               TO WHICH THERE IS NO GENUINE DISPUTE

       Defendant Officer John Doe submits this statement of material facts as to which he contends

there is no genuine dispute under Federal Rule of Civil Procedure 56(c) and Local Civil Rule 7(h),

and states as follows:

       1.      Shay Horse and Milo Gonzalez were arrested on January 20, 2017 in the District of

Columbia (the District) by the Metropolitan Police Department (MPD). Am. Compl. ¶ 76.

       2.      Horse and Gonzalez were transported together from the scene of their arrests to the

MPD Police Academy, 4665 Blue Plains Drive, S.W., Washington, D.C., 20032. Am. Compl. ¶

266; see also Blue Plains video (Ex. H).

       3.      At the MPD Police Academy, plaintiffs were separately escorted into a building

known as the Tactical Training Center (TTC), part of which was set up to look like a mock street.

Blue Plains video at 00:10–2:20.

       4.      After intake at TTC, Horse was escorted to an area designated for searches of

prisoners by a uniformed officer wearing rubber gloves. Blue Plains video at 4:58–5:11.

       5.      The uniformed officer wearing rubber gloves patted down and visually inspected

Horse for approximately 19-20 seconds. Blue Plains video at 5:12–5:32.

                                                1
           Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 23 of 25



       6.       The officer patted down Horse, paying attention to areas where contraband could

be hidden. Blue Plains video at 5:12–5:32.

       7.       When he entered TTC, plaintiff Horse was wearing jeans, a black sweatshirt, and a

jacket; he remained fully-clothed for the duration of the search described in paragraphs 5 and 6

above. Blue Plains video at 4:58-5:32.

       8.       The uniformed officer who patted down and visually inspected Horse did not insert

his fingers into Horse’s rectum. Blue Plains video at 5:12-5:32; Ex. G (anatomical illustration of

rectum).

       9.       After intake at TTC, plaintiff Gonzalez was directed to an area designated for

searches of prisoners by an uninformed officer. Blue Plains video at 7:57-8:07.

       10.      A uniform officer wearing rubber gloves patted down and visually inspected

plaintiff Gonzalez for approximately 75 seconds. Blue Plains video at 8:08-8:49 (upper body);

8:50-9:25 (lower body).

       11.      The officer patted down and visually inspected Gonzalez, paying attention to areas

where contraband could be hidden. Blue Plains video at 8:50-9:25.

       12.      When he entered TTC, plaintiff Gonzalez was wearing a dark jacket and long pants;

he remained fully-clothed for the duration of the search described in paragraphs above. Blue Plains

Video at 7:57-9:25.

       13.      The uniformed officer who patted down and visually inspected Gonzalez did not

reach into Gonzalez’ underwear and fondle his testicles or insert his finger into Gonzalez’s rectum.

Blue Plains Video at 8:50-9:25; Ex. G (anatomical illustration of rectum).



January 3, 2019                                      Respectfully submitted,
                                                     /s/ Joseph A. Gonzalez

                                                 2
Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 24 of 25



                                   Joseph A. Gonzalez (D.C. Bar No. 995057)
                                   SCHERTLER & ONORATO, LLP
                                   901 New York Avenue, N.W.
                                   Suite 500
                                   Washington, D.C. 20001
                                   Telephone: 202-628-4199

                                   Counsel for Defendant John Doe




                               3
        Case 1:17-cv-01216-ABJ Document 55 Filed 01/03/19 Page 25 of 25



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                               Plaintiffs,
        v.                                          No. 1:17-cv-01216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                               Defendants.



                                             ORDER

       Upon consideration of Officer John Doe’s Motion to Dismiss plaintiffs’ First Amended

Complaint, plaintiffs’ opposition, and the entire record, it is this _____ day of __________, 2018,

       ORDERED, that the Motion to Dismiss is GRANTED, and it is further

       ORDERED, that Claim 16 of Plaintiffs’ First Amended Complaint is DISMISSED WITH

PREJUDICE and Officer John Doe is dismissed from the case.



                              _______________________________________________
                              THE HONORABLE AMY BERMAN JACKSON
                              United States District Judge




                                                1
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 1 of 16




              Exhibit C
         Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 2 of 16



                    GOVERNMENT OF THE DISTRICT OF COLUMBIA
                           Office of the Attorney General


ATTORNEY GENERAL
KARL A. RACINE

Public Interest Division
Equity Section


October 6, 2017

Via Electronic Mail

Arthur B. Spitzer, Esq.
Scott Michelman, Esq.
Shana Knizhnik, Esq.
American Civil Liberties Union Foundation
of the District of Columbia
4301 Connecticut Avenue, N.W., Suite 434
Washington, D.C. 20008

Re:     Search Allegations in Horse, et al. v. District of Columbia, et al. (Civil Action
        No. 17-1216 (ABJ))

Dear Counsel:

The District of Columbia has investigated the allegations of plaintiffs Shay Horse
and Michael “Milo” Gonzalez regarding rectal searches contained in their
Complaint, ¶¶ 113–28, 198–206, in Horse v. District of Columbia, Civil Action No.
17-1216 (ABJ). Video surveillance footage recorded at the facility where plaintiffs
Horse and Gonzalez were processed does not support and, indeed, contradicts their
allegations. Simply put, plaintiffs Horse and Gonzalez were not subject to manual
rectal searches by the District of Columbia. We invite you to review the footage for
yourselves. Once you have done so, we ask that plaintiffs Horse and Gonzalez
withdraw their rectal search allegations, all claims and causes of action related to
those allegations, and any related discovery requests, including Interrogatory 3.

In their Complaint, plaintiffs Horse and Gonzalez assert that they were the subjects
of rectal searches by an unnamed District of Columbia defendant at what they
believe to be the MPD Training Academy on Blue Plains Drive, S.W., in a “training
area that was set up to look like a mock street.” Compl. ¶¶ 113–14. Plaintiffs’
description of the location corresponds to the setting at the MPD Training Academy
where plaintiffs Horse and Gonzalez were processed and, while fully clothed,
       Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 3 of 16
Search Allegations in Horse v. District of Columbia
October 6, 2017
Page 2

received pat-down searches. No rectal search of them was conducted by any District
defendant.

The video footage from the MPD Training Facility captures plaintiffs Horse and
Gonzalez from the time they arrived until their release on January 21, 2017. When
you watch that footage, you will see the following: (1) plaintiffs Horse and Gonzalez
did not remove or pull down their pants for the searches. Cf. Compl. ¶ 115
(“Defendant Officer John Doe 150, who was wearing rubber gloves, ordered Mr.
Horse, Mr. Gonzalez, and three other detainees to remove their pants.”); (2)
plaintiffs Horse and Gonzalez were not searched in a line with three other
detainees. Cf. Compl. ¶ 124 (“Officer John Doe 150 then moved down the line and
subjected the other three detainees there to similar treatment”); Shay Horse, ACLU
Press Conference (June 21, 2017) (“[A] group of officers, maybe a dozen, lined up
five male detainees, including myself”); (3) “Officer John Doe 150” did not “grab[ ]
Mr. Horse’s testicles and yank[ ] on them.” Cf. Compl. ¶ 116; and (4) plaintiffs Horse
and Gonzalez were not subject to a visual or physical rectal examination. Cf. Compl.
¶¶ 117–22, 198, 201, 204.

We propose the Parties meet and confer in person at OAG on October 10, 2017,
where we will make the video footage available for your review. Once an agreed-
upon protective order is in place, the District then will produce one copy of the video
footage to counsel. We expect to have a copy of the footage ready to produce on
October 13, 2017, and have enclosed a draft proposed stipulated protective order
with this letter.

The video footage establishes that the allegations in ¶¶ 115–26, 198, 201, and 204 of
plaintiffs’ Complaint are unsupported and contrary to fact. Once you have had an
opportunity to review the video footage, we request that plaintiffs withdraw those
allegations and all related claims and discovery. Should plaintiffs not agree to do so
by 1 p.m. on October 13, 2017, the District will pursue all its available legal
remedies.

Please let us know when you are available to meet on October 10, 2017.

Sincerely,

KARL A. RACINE
Attorney General for the District of Columbia

By: _/s/ Amanda J. Montee_____________
Amanda J. Montee
Assistant Attorney General



   441 Fourth Street, N.W., Suite 600S, Washington, D.C. 20001, (202) 724-5691, amanda.montee@dc.gov
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 4 of 16




              Exhibit D
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 5 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 6 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 7 of 16




              Exhibit E
         Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 8 of 16



                    GOVERNMENT OF THE DISTRICT OF COLUMBIA
                           Office of the Attorney General


ATTORNEY GENERAL
KARL A. RACINE

Public Interest Division
Equity Section


November 6, 2017

Via Electronic Mail

Arthur B. Spitzer, Esq.
Scott Michelman, Esq.
Shana Knizhnik, Esq.
American Civil Liberties Union Foundation
 of the District of Columbia
4301 Connecticut Avenue, N.W., Suite 434
Washington, D.C. 20008

Re:     Horse, et al. v. District of Columbia, et al. (Civil Action No. 17-1216 (ABJ))

Counsel:

The District of Columbia writes in response to plaintiffs’ proposed second set of
interrogatories and further to our communications about the unfounded search
allegations and claims made by plaintiffs Horse and Gonzalez.

We are surprised by your proposed Interrogatory No. 1(b), which includes a
screenshot from the Blue Plains Video1 and seeks the name and badge number of
the officer depicted, whom you identify as the officer who “performed searches of
Plaintiffs Horse and Gonzalez” at Blue Plains. See Pls.’ Proposed Second Set of
Interrog. to Def. District of Columbia, Interrog. No. 1(b). Our concerns are twofold.

First, any discovery related to the search claims in the Complaint (Claims 14–16) is
not relevant because those claims are unfounded. On October 6, 2017, we wrote to
inform you that we investigated the search allegations made by Shay Horse and
Michael “Milo” Gonzalez in the Complaint, see ¶¶ 113–28, 198–206, and found that
the video surveillance footage recorded at the facility where Mr. Horse and Mr.
Gonzalez were processed (the Blue Plains Video) contradicts their accounts. We
provided you the Blue Plains Video on October 17, 2017, subject to a Protective

1       The image appears to have been taken at approximately 12:56.
         Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 9 of 16
Horse, et al. v. District of Columbia, et al.
November 6, 2017
Page 2

Order [24]. We brought this matter to your attention and provided the video so that
you would have an opportunity review the evidence and remove the false allegations
and claims from the Complaint.

As you undoubtedly saw on the video, Mr. Horse and Mr. Gonzalez did not remove,
or pull down, their pants for the searches. Cf. Compl. ¶ 115 (“Defendant Officer
John Doe 150, who was wearing rubber gloves, ordered Mr. Horse, Mr. Gonzalez,
and three other detainees to remove their pants.”). They were not searched in a line
with three other detainees. Cf. Compl. ¶ 124 (“Officer John Doe 150 then moved
down the line and subjected the other three detainees there to similar treatment”);
Shay Horse, ACLU Press Conference (June 21, 2017) (“[A] group of officers, maybe a
dozen, lined up five male detainees, including myself.”). And they were not subject
to a visual or physical rectal examination. Cf. Compl. ¶¶ 117–22.

After reviewing the video, on October 26, 2017, you notified the District that you
“agree … that the factual allegations need to be amended” and that you “intend to
drop or modify several claims.” See E-mail from Scott Michelman to Amanda J.
Montee, et al. (Oct. 26, 2017 14:57 EDT). Plaintiffs therefore agreed to withdraw
Interrogatory No. 3, which sought the name of the officer who searched Horse and
Gonzalez at Blue Plains. See id. (“We agree to withdraw interrogatory 3 (referring
to the search described in the original complaint).”). Yet plaintiffs now seek the very
same information sought by the interrogatory plaintiffs withdrew less than two
weeks ago. Given your agreement to amend the Complaint and withdraw
Interrogatory No. 3, we see no good-faith basis for plaintiffs to continue to seek this
information. Accordingly, we will not agree to plaintiffs’ proposed Interrogatory No.
1(b).2

Second, and of equal if not greater concern, is plaintiffs’ use of the Blue Plains Video
in violation of the operative Protective Order [24]. The District provided plaintiffs
with the Blue Plains Video (and, subsequently, with materials from the
Metropolitan Police Department’s Internal Affairs Bureau (IAB) Investigation into
plaintiffs Horse and Gonzalez’s allegations) for the limited purpose of considering
the District’s request that plaintiffs withdraw the search-related allegations and
claims and Interrogatory No. 3. To that end, the Parties agreed upon—and the
Court entered—a Stipulated Protective Order regarding the Blue Plains Video. The
Stipulated Protective Order prohibits copying the video, see Stipulated Protective
Order [24] ¶ 3, transmitting the video, see id. ¶ 2, and limits the video’s use to
plaintiffs’ consideration of the District’s request that plaintiffs withdraw the search-
related allegations and claims, see id. ¶ 5. Plaintiffs’ recent use of the Blue Plains

2     The District will provide a more complete response to plaintiff’s discovery
proposal in a separate communication.


    441 Fourth Street, N.W., Suite 630 South, Washington, D.C. 20001, (202) 724-7854, eric.johnson@dc.gov
        Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 10 of 16
Horse, et al. v. District of Columbia, et al.
November 6, 2017
Page 3

Video—capturing an image from the video, transmitting that image via electronic
means, and (ultimately) using the image in connection with a discovery request—
violates both the letter and spirit of the Stipulated Protective Order [24].

We therefore request that you immediately return the Blue Plains Video and IAB
materials, destroy all copies of any of these materials (including, but not limited to,
any screenshots of the video), and certify when such destruction is complete.3 The
District also renews its request that plaintiffs withdraw claims 14–16 as well as the
related allegations in the Complaint. Should plaintiffs not agree to do so by 1 p.m.
on November 8, 2017, the District will seek Court intervention.

If you would like to discuss these issues further, please do not hesitate to contact us.

Sincerely,

KARL A. RACINE
Attorney General for the District of Columbia

By: /s/ Eric U. Johnson
Eric U. Johnson
Assistant Attorney General




3     We recognize that the District recently agreed to allow plaintiffs to maintain
possession of the Blue Plains Video and IAB materials until plaintiffs amend the
Complaint sometime after November 3, 2017. See E-mail (and e-mail chain) from
Amanda J. Montee to Scott Michelman, et al. (Oct. 27, 2017, 14:10 EDT). However,
that agreement was based upon plaintiffs’ representation that the purpose of
maintaining the materials was to aid plaintiffs in “deciding which claims to drop
and which claims to modify in the amended complaint.” See E-mail from Scott
Michelman to Amanda J. Montee, et al. (Oct. 27, 2017, 12:00 EDT). Given plaintiffs’
affirmative use of the Blue Plains Video for other purposes, and the actions
described above that we view as being in violation of the Stipulated Protective
Order [24], the District can no longer agree to allow plaintiffs to continue to
maintain these materials.

    441 Fourth Street, N.W., Suite 630 South, Washington, D.C. 20001, (202) 724-7854, eric.johnson@dc.gov
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 11 of 16




               Exhibit F
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 12 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 13 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 14 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 15 of 16




              Exhibit G
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 16 of 16
